DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al (US 2017/0147297, Krishnamurthy hereinafter) in view of  Chasman et al. ( US 2015/0039999, Chasman hereinafter) and VanAntwerp  et al. (US 11,340,872, VanAntwerp hereinafter).

As to claim 1, Krishnamurthy teaches a computing platform (e.g., See FIG. 2, “200”) implemented using a server system (e.g., “112”, FIG. 1, see para 46-47, “the services provided by cloud infrastructure system 202 may include one or more services provided under Software as a Service (SaaS) category, Platform as a Service (PaaS) category, Infrastructure as a Service (IaaS) category, or other categories of services including hybrid services”, “the services provided by cloud infrastructure system 202 may include, without limitation, application services, platform services”. Also, see FIG.1 , para 26-27, “Server 112 may be communicatively coupled with remote client computing devices 102, 104, 106, and 108 via network 110”, “server 112 may be adapted to run one or more services or software applications provided by one or more of the components of the system. In some embodiments, these services may be offered as web-based or cloud services or under a Software as a Service (SaaS) model to the users of client computing devices 102, 104, 106, and/or 108. Users operating client computing devices 102, 104, 106, and/or 108 may in turn utilize one or more client applications to interact with server 112 to utilize the services provided by these components”. Also, see FIG. 3) , the server system comprising one or more processors (see FIG. 3) configured to cause:  
 	5determining an initial configuration of an application component (e.g., Component 118”, FIG. 1) , the application component being configured to enable interactions with a user, and the initial configuration being determined based on configuration parameters (e.g., para 109, “Each runtime component generated in step 605 also may be customized, during or after the generation of the component, in accordance with the component's features (or properties) defined during the application design”, “component property data “)stored in the computing platform (e.g., para 36, see FIGs. 1 and 2 , “client computing devices 204, 206, and 208 that may be used by users to interact with a cloud infrastructure system 202 that provides cloud services. The client computing devices may be configured to operate a client application such as a web browser, a proprietary client application (e.g., Oracle Forms), or some other application, which may be used by a user of the client computing device to interact with cloud infrastructure system 202 to use services provided by cloud infrastructure system 202”, and “cloud infrastructure system 202 may be adapted to automatically provision, manage and track a customer's subscription to services offered by cloud infrastructure system 202” in para 45); 
 	including a first instance (e.g., para 42,  “Services provided by the cloud infrastructure system can dynamically scale to meet the needs of its users. A specific instantiation of a service provided by cloud infrastructure system is referred to herein as a "service instance.") of the application component in a webpage (e.g., “to operate a client application such as a web browser”), the first instance being generated based, at least in part, on the initial configuration (e.g., para 26, “these services may be offered as web-based or cloud services or under a Software as a Service (SaaS) model to the users of client computing devices 102, 104, 106, and/or 108. Users operating client computing devices 102, 104, 106, and/or 108 may in turn utilize one or more client applications to interact with server 112 to utilize the services provided by these components” and “The client computing devices may be configured to operate a client application such as a web browser, a proprietary client application (e.g., Oracle Forms), or some other application, which may be used by a user of the client computing device to interact with cloud infrastructure system 202 to use services provided by cloud infrastructure system 202” in para 36, see FIG. 2);  
 	10receiving, at an interface  (see FIG. 2, para 42-43) of the computing platform, a function call (e.g., “service request 234”, FIG. 2)  from the webpage, the function call being generated based, at least in part, on a user interaction with the webpage (e.g., para 36, (e.g., “The client computing devices may be configured to operate a client application such as a web browser, a proprietary client application (e.g., Oracle Forms), or some other application, which may be used by a user of the client computing device to interact with cloud infrastructure system 202 to use services provided by cloud infrastructure system 202” and “a service can include access to an email software application hosted on a cloud vendor's web site” in para 43).  
	 However, Krishnamurthy  does not explicitly  teach dynamically implementing a new instance of the application component responsive to the function call, the new instance comprising at least one change identified based, at least in part, on a type of the user interaction associated with the function call.
 	Chasman teaches implementing a new instance of the application component responsive to the function call (e.g., para 106, 115“request configured to trigger an action on the server. The request may be handled by a server-side controller running on the server. The first web application may be identified by the application name”, “the client machine may respond in various ways. In one implementation, the client machine, via the web application, may notify the user of the web application that a component has been updated on the server and that the client machine is providing an out-of-date version of the component. The user may be provided with an option to refresh the web application with an updated version of the component”, see FIG. 3), the new instance comprising at least one change implemented based, at least in part, 15on the function call (e.g.,  para 93-94,99 , 102-103 “the component author continues to innovate and make changes to the underlying implementation of the component”,” the component author may update the implementation of a component while the component is being used in an instance of a web application”,” depending on the user interacting with the web application”,” Re-computing the application identifier at a later time and comparing the re-computed application identifier with the stored application identifier may notify the server as to whether any of the components of the instance of the web application have been updated” , “the server may receive a notification of the update. Alternatively, the server may monitor the file system containing the component definitions to detect when a component has been updated”, “The definitions for the web applications may be stored in the database and indexed by the application identifiers, such that the server can determine from an application identifier stored in the database whether the web application associated with the application contains the updated component. The server may then remove from the database the application identifiers that correspond to web application containing the updated component” for “enable web developers to develop dynamic websites, web applications, and web services to run on a variety of platforms”, “to develop dynamic web applications that are accessible from mobile devices”  in para 22-23). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krishnamurthy by adopting the teachings of Chasman to enable   “automatically update the application design (e.g., by updating the metadata objects or files for the application design) in accordance with the new events or new event data.” (Chasman, para 117).
 	VanAntwerp teaches dynamically implementing a new instance (e.g., one of “dynamic UX applications “) of the application component responsive to the function call (e.g., col. 6, lines 52-58, “server device 102 generates dynamic UX applications which may be accessed/utilized by client device 104, and processes user requests (also referred to herein as queries) generated by applications (e.g., application 168) in response to the user's use of those dynamic UX applications”), the new instance comprising at least one change identified (e.g., “requests/queries used to construct, modify, and/or view a dynamic UX application “) based, at least in part, on a type of the user interaction associated with the function call (e.g., col. 6, lines 59-67 and col. 7, lines 1-19,  “application 122 may be part of a larger application or set of applications. Application 122 may provide code and data (e.g., a dynamic UX application) to client devices. Code and data may include a fully-formed dynamic UX application, or requests/queries used to construct, modify, and/or view a dynamic UX application or portions of a dynamic UX application displayed in a client device”, “ user interfaces which may enable the users to interact with application 122, and which in turn, may modify data associated with server 102. To that end, server device 102 may transmit user interface (UI) components (e.g., style sheets, executable code, HTML or JavaScript widgets, etc.) to clients, which the clients may execute, and with which the respective users of those clients may interact. Those clients may transmit data back to server device 102 in the form of requests/queries, which may include data payloads” and  “FIG. 1, an example environment 100 in which dynamic user experience applications may be generated “ in col. 5, lines 60-67). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Krishnamurthy  and Chasman by adopting the teachings of VanAntwerp to   “providing a satisfactory yet complete user experience across one or more applications.” (VanAntwerp, abstract).


As to claim 2, Krishnamurthy  does not explicitly  teach wherein the determining an initial configuration of the application component comprises: retrieving the initial configuration of the application component from a cache layer of 20the computing platform, the initial configuration being generated based, at least in part, on a plurality of configuration parameters . However, Chasman teaches retrieving the initial configuration of the application component from a cache layer of 20the computing platform, the initial configuration being generated based, at least in part, on a plurality of configuration parameters (e.g., para 25, “the client machine may locally cache the component definitions and use those cached definitions for the components to render the components in the user interface on the client machine” and “a user interacting with the web application on his mobile device may set up a set of policies for when the local cache should be used. In response to a request from a component of the web application to perform a server-side action”, “the local caching policy may dictate that the web application provide the component with the cached response, while concurrently sending a request to the server for an updated response to the storable action. The component is first given the cached response, and when the updated response is subsequently returned by the server, the web application may provide the updated response to the component and update the cache with the updated response” in para 29 and 32).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krishnamurthy by adopting the teachings of Chasman to enable   “automatically update the application design (e.g., by updating the metadata objects or files for the application design) in accordance with the new events or new event data.” (Chasman, para 117).


As to claim 3, Krishnamurthy  does not explicitly  teach wherein the implementing of the new instance of the application component comprises:  25retrieving the new instance of the application component from the cache layer, the new instance being generated responsive to the function call . However, Chasman teaches wherein the implementing of the new instance of the application component comprises:  25retrieving the new instance of the application component from the cache layer, the new instance being generated responsive to the function call (e.g., para  32  “the local caching policy may dictate that the web application provide the component with the cached response, while concurrently sending a request to the server for an updated response to the storable action. The component is first given the cached response, and when the updated response is subsequently returned by the server, the web application may provide the updated response to the component and update the cache with the updated response”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krishnamurthy by adopting the teachings of Chasman to enable   “automatically update the application design (e.g., by updating the metadata objects or files for the application design) in accordance with the new events or new event data.” (Chasman, para 117).

As to claim 4, Krishnamurthy  does not explicitly  teach wherein the generating of the new instance of the application component comprises:  30generating new deployment data for the application component . However, Chasman teaches wherein the generating of the new instance of the application component comprises:  30generating new deployment data for the application component (e.g., para 25-26, “the component author may have pushed out an update of one of the components. Because the client machine is using a locally cached component definition, it is desirable to have a mechanism for detecting when an instance of a web application contains an out-of-date component and informing the client machine displaying that the user interface of that instance of the web application, while keeping the web application running smoothly”, “a component is updated, the component version identifier for that component changes “, “for instances of web applications being displayed at various client machines, the server, upon being notified of an updated component, may determine which web application instances need to be updated”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krishnamurthy by adopting the teachings of Chasman to enable   “automatically update the application design (e.g., by updating the metadata objects or files for the application design) in accordance with the new events or new event data.” (Chasman, para 117).

As to claim 5, Krishnamurthy  does not explicitly  teach wherein the implementing of the new instance of the application component comprises: modifying the initial configuration of the application component responsive to the function call, the modifying being implemented by a web server. However, Chasman teaches modifying the initial configuration of the application component responsive to the function call, the modifying being implemented by a web server (e.g., para 26 “for instances of web applications being displayed at various client machines, the server, upon being notified of an updated component, may determine which web application instances need to be updated”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krishnamurthy by adopting the teachings of Chasman to enable   “automatically update the application design (e.g., by updating the metadata objects or files for the application design) in accordance with the new events or new event data.” (Chasman, para 117).

As to claim 6, Krishnamurthy  does not explicitly  teach wherein the modifying of the initial configuration of the application component comprises: changing one or more parameters of deployment data for the application component . However, Chasman teaches wherein the modifying of the initial configuration of the application component comprises: changing one or more parameters of deployment data for the application component (e.g., para 27, “a component is updated, the server may go through the database and remove all application”, “provide users of web applications to seamlessly view and interact with components that are concurrently being updated by component developers”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krishnamurthy by adopting the teachings of Chasman to enable   “automatically update the application design (e.g., by updating the metadata objects or files for the application design) in accordance with the new events or new event data.” (Chasman, para 117).

As to claim 107, Krishnamurthy  does not explicitly  teach generating a notification message based, at least in part, on one or more changes to the instance of the application component . However, Chasman teaches generating a notification message based, at least in part, on one or more changes to the instance of the application component  (e.g., para 102, “the server may receive a notification of the update. Alternatively, the server may monitor the file system containing the component definitions to detect when a component has been updated”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krishnamurthy by adopting the teachings of Chasman to enable   “automatically update the application design (e.g., by updating the metadata objects or files for the application design) in accordance with the new events or new event data.” (Chasman, para 117).

As to claim 8, Krishnamurthy teaches wherein the application component is a user 15interface component capable of being displayed in user interface (e.g., para 36, “The client computing devices may be configured to operate a client application such as a web browser, a proprietary client application (e.g., Oracle Forms), or some other application, which may be used by a user of the client computing device to interact with cloud infrastructure system 202 to use services provided by cloud infrastructure system 202” and “a service can include access to an email software application hosted on a cloud vendor's web site.” In para 43).  

As to claim 9, Krishnamurthy teaches wherein the user interface component is selected from a group consisting of: a button, a text field, and a link (e.g., para 71, “user interface output devices may include, without limitation, a variety of display devices that visually convey text, graphics and audio/video information such as monitors” and “to receive data feeds 326 in real-time from users of social networks and/or other communication services such as Twitter.RTM. feeds, Facebook.RTM. updates, web feeds such as Rich Site Summary (RSS) feeds, and/or real-time updates from one or more third party information sources” in para 80). 

As to claim 20 10, see rejection of claim 1 above.

As to claim 11-17, see rejection of claim 2-7 and 9 above.

As to claim 18, see rejection of claim 1 above . Krishnamurthy teaches further   a computer program product comprising non-transitory computer-readable program code capable of being executed by one or more processors when retrieved from a non- transitory computer-readable medium, the program code comprising instructions configurable to cause the one or more processors to perform (para 124).
.
As to claims 19-20, see rejection of claims 3 and 5 above . 


Response to Arguments
a) In view of the amendment and applicant’s remarks, 101 rejection is withdrawn.
Applicant’s argument regarding the §101 is found to be persuasive. Accordingly, the rejection has been withdrawn.

b) Applicant argues on pages 1-3 that:
 “Chasman does not disclose "dynamically implementing a new instance of the application component responsive to the function call, the new instance comprising at least one change identified based, at least in part, on a type of the user interaction associated with the function call," as currently claimed.”, “the combination of Krishnamurthy and Chasman does not render claim 1”. 

In response, VanAntwerp  et al. (US 11,340,872) is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.” (emphasis added).

 	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194